Citation Nr: 1437815	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than July 14, 2006, for the grant of service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979; he also had a brief period of reserve component service.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a left knee strain with osteoarthritis with an effective date of July 14, 2006.  

In August 2010, the Veteran testified at a personal hearing before the undersigned, and a transcript of the hearing has been associated with the Veteran's claims file.

In June 2007, the Veteran raised the issue of entitlement to service connection for a lung disorder/asbestosis.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On February 20, 2001, the Veteran filed a claim for service connection for a left knee disability.

2.  An October 2001 rating decision denied the Veteran's claim for service connection for a left knee disability.

3.  In August 2002, the Veteran filed a timely notice of disagreement (NOD) as to the October 2001 rating decision.  

4.  The RO never issued a statement of the case (SOC) in response to the August 2002 NOD, and the claim was never later denied by a later appellate adjudication.

5.  The August 2002 NOD remained pending until the claim for service connection was granted in the September 2009 rating decision.

6.  The Veteran's entitlement to service connection for a left knee disability arose prior to the February 20, 2001, date of claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date of February 20, 2001, but no earlier, for the award of service connection for a left knee disability are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  VA must also notify the claimant of the information and evidence needed to substantiate and complete a claim, including the existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of the specific evidence he is to provide and what evidence VA will attempt to obtain.  VA additionally has a duty to assist claimants in obtaining evidence needed to substantiate claims.  That duty includes obtaining all relevant evidence adequately identified in the record and, in some cases, providing VA examinations.  38 U.S.C.A. § 5103A (West 2002).

In the current appeal there is no issue as to providing an appropriate application form or completeness of the application.  Once service connection is granted, the claim is substantiated and further notice as to the effective date and rating element is not required.  Therefore, as entitlement to service connection for a left knee disability has been granted and the Veteran is seeking an earlier effective date for the award of service connection, further notice regarding the effective date is not required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VA has satisfied the duty to notify.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would result in a more favorable determination, as the outcome of the claim depends on the dates of receipt by VA of relevant submissions from the Veteran.
The pertinent evidence of record includes statements from the Veteran, service medical records, records from the Social Security Administration, and VA treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim, and he has retained the services of a representative.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than July 14, 2006, for the grant of service connection for a left knee disability.

The Board will first clarify the date when the Veteran filed his claim of entitlement to service connection.

The filing of an NOD initiates VA appellate review and entitles the Veteran to an SOC.  38 U.S.C.A. § 7105(a) (West 2002); see Palmer v. Nicholson, 21 Vet. App. 434, 438 (2007); Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011).  The failure to issue an SOC after receipt of a valid NOD prevents the underlying rating decision from becoming final.  See Palmer, 21 Vet. App. at 438.

The pending claims doctrine provides that a claim remains pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  If a valid NOD is filed, but VA fails to issue a SOC, then the claim remains pending.  Myers v. Principi, 16 Vet. App. 228, 235-36 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  Indeed, once an NOD has been filed, further RO decisions that do not grant the benefit sought do not resolve the pending claim.  Juarez v. Peake, 21 Vet. App. 537, 543 (2008).  Only a Board decision can resolve an appeal that was initiated but not completed.  Id.

Turning to the facts in this case, the Veteran submitted a claim for service connection for a left knee disability on February 20, 2001.  An October 2001 rating decision denied the Veteran's claim.  In August 2002, the Veteran submitted a statement that the Board construes as a timely NOD as to the October 2001 denial of service connection for a left knee disability.  The RO never issued an SOC in response to the timely August 2002 NOD, and the August 2002 NOD was never later denied by an appellate adjudication, such as a Board decision.  

Thus, the February 20, 2001 claim for service connection for a left knee disability remained pending, because VA's December 2002 determination that new and material evidence was required to "reopen" the claim did not address the fact that the October 2001 rating decision was not yet final when the Veteran submitted the August 2002 NOD.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (evidence or argument relevant to a non-final claim is related to the non-final claim rather than raising a new claim, and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

With a date of claim of February 20, 2001 established, the Board will next turn to the question of whether the Veteran is entitled to an earlier effective date than July 14, 2006, for the award of service connection for a left knee disability.  Generally, if, as in the instant case, the claim is received more than one year from separation from service, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  The remaining question in this case, then, is when entitlement to service connection for a left knee disability arose.  

While the Veteran's degenerative joint disease of the left knee was first diagnosed in January 2007, as a disability that is degenerative or progressive in nature, it obviously existed prior to the date of the January 2007 examination that diagnosed it.  While the Board acknowledges that there is scant medical evidence of record, the Board acknowledges that the lay evidence of record is entitled to some persuasive weight, since a lay person is competent to state that he or she experienced pain.  In this case, the Veteran's lay complaints of left knee pain led to the later medical diagnosis, in 2007, of a left knee disability.  In November 2011, the Veteran's mother credibly stated that in 1985 and 1986, the Veteran would wrap both knees while he lived at home.  In December 2011, the Veteran stated that he began having problems with his right knee in 1988.  The Veteran indicated that he talked with a nurse on a job site, who told the Veteran that his left knee disability was more than likely arthritic in nature.  

The report of November 2011 VA examination is of limited probative value.  The Board's September 2011 Remand asked the examiner to provide an opinion as to the onset date of left knee disability.  The examiner provided an opinion that "it is possible that the left knee condition began before July 14, 2006," the date on which a "new" claim for knee disability was submitted, leading to VA examination in January 2007 which resulted in diagnosis of a left knee disability.  The examiner did not indicate the likelihood that left knee arthritis was present prior to July 2006, nor did he explain how he reached the conclusion that it was "possible" that the left knee disorder was present prior to July 2006.  The examiner did not opine as to the likely onset date of the left knee arthritis medically diagnosed in 2007.  

The examiner stated that there was no medical documentation that a left knee disability was present in February 2001.  That is not equivalent to an opinion as to the likelihood that the left knee disability was present.  Moreover, the examiner did not address the prior VA opinions of record which linked development of a left knee disorder to a right knee injury which was incurred by the Veteran during his service.  

In this case, the recollections of the Veteran, his mother, ex-spouse, and friend, have probative value to show that the Veteran's left knee was symptomatic before the February 20, 2001, claim for service connection was submitted.  The lay evidence provided by the Veteran, his mother, ex-spouse, and his friend are of a probative value and weight at least equal to the speculative opinion provided by the VA examiner.  The evidence favorable to a finding that a left knee disability was present at the time of a February 20, 2001, claim is at least in equipoise with the unfavorable evidence, that is the absence of a definitive medical diagnosis contemporaneous to the claim.  Reasonable doubt as to when the diagnosed left knee disability arose is resolved in favor of the Veteran, as required by statute.  38 U.S.C.A. § 5107(b).  With the date of claim occurring after the date when entitlement to compensation arose, the correct effective date of the award of service connection for a left knee disability is February 20, 2001.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 (2013).  

There is no factual or legal basis for effective date earlier than February 20, 2001, for the grant of service connection, as the service treatment records located during the pendency of this appeal do not reference the left knee, and there is no formal or informal communication between the Veteran and VA regarding the left knee prior to the February 20, 2001, claim.  


ORDER

An effective date of February 20, 2001, but no earlier date, is granted for the award of service connection for a left knee disability, subject to law and regulations governing the effective date of an award of compensation. 





____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


